        Case 4:19-cv-08260-HSG Document 14 Filed 01/21/20 Page 1 of 2



 1   DAVID H. KRAMER State Bar No. 168452
     AMIT Q. GRESSEL State Bar No. 307663
 2   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 3   650 Page Mill Road
     Palo Alto, CA 94304-1050
 4   Telephone:    (650) 493-9300
     Facsimile:    (650) 565-5100
 5   Email: dkramer@wsgr.com, agressel@wsgr.com

 6   Attorneys for Defendants
     Google LLC and YouTube, LLC
 7

 8                                 UNITED STATES DISTRICT COURT

 9                               NORTHER DISTRICT OF CALIFORNIA

10                                      OAKLAND DIVISION

11

12   ENHANCED ATHLETE INC.,                        )   CASE NO.: 4:19-cv-08260-HSG
                                                   )
13                 Plaintiff,                      )   STIPULATION EXTENDING TIME
                                                   )   TO RESPOND TO THE
14          v.                                     )   COMPLAINT
                                                   )
15   GOOGLE LLC and YOUTUBE, LLC,                  )   Civil Local Rule 6-1(a)
                                                   )
16                 Defendants.                     )   Honorable Haywood S. Gilliam Jr.
                                                   )
17                                                 )
                                                   )
18                                                 )

19
20
21

22

23

24

25

26

27

28


     STIPULATION EXTENDING TIME                  -1-                CASE NO.: 4:19-CV-08260-HSG
     TO RESPOND TO THE COMPLAINT
        Case 4:19-cv-08260-HSG Document 14 Filed 01/21/20 Page 2 of 2



 1          Under Rule 6-1(a) of the Local Rules of the United States District Court, Northern District

 2   of California, Plaintiff Enhanced Athlete Inc. and Defendants Google LLC and YouTube, LLC.

 3   stipulate to an extension of time for Defendants to answer or otherwise respond to Plaintiff’s

 4   Complaint. Defendants’ response shall be due on or before Monday, March 2, 2020.

 5

 6   Dated: January 21, 2020                        WILSON SONSINI GOODRICH & ROSATI
                                                    Professional Corporation
 7

 8                                                  By: /s/ David H. Kramer
 9                                                          David H. Kramer
                                                            dkramer@wsgr.com
10
                                                    Attorneys for Defendants
11                                                  GOOGLE LLC and YOUTUBE, LLC
12

13   Dated: January 21, 2020                        FRY LAW CORPORATION

14
                                                    By: /s/ Christopher J. Fry
15
                                                            Christopher J. Fry
16                                                          cfry@frylawcorp.com

17                                                  Attorneys for Plaintiff
                                                    ENHANCED ATHLETE INC.
18

19
20                                    SIGNATURE ATTESTATION
21          I, David H. Kramer, hereby attest that all other signatories listed, and on whose behalf the
22   filing is submitted, concur in the filing’s content and have authorized the filing on this e-filed
23   document.
24                                             By: /s/ David H. Kramer
                                                   David H. Kramer
25

26

27

28


     STIPULATION EXTENDING TIME                         -2-                    CASE NO.: 4:19-CV-08260-HSG
     TO RESPOND TO THE COMPLAINT
